Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on February 16, 2021 in response to the Office action (OA) mailed on November 18, 2020 have been fully considered. 

In view of applicant’s response, the objection to the specification is withdrawn. 

The objection to claim 2 is moot because this claim is cancelled. 

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1, 2, 4, over William Battersby (US 3317368) (“William”) is withdrawn. William does not teach or suggest “the non-adhesive material containing an olefin-based copolymer and an ethylene-vinyl acetate copolymer”. 

In view of applicant’s amendment to claim 1, a new rejection under the 35 USC 112(a) is made. 

In view of applicant’s amendment to claim 1, a new 35 USC 103 rejection based on Petry et al. (US 20140011912A1) is made. 


   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.





Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as obvious over Petry et al. (US 20140011912A1).

As to claim 1, Petry discloses a granulated block-resistant hot melt adhesive (thermoplastic adhesive), where the granulated particles are individually surrounded by a casing/encasing layer that is non-tacky (non-adhesive material) (0001 and 0021).  

Petry discloses the molten components (core, casing) of the granulated particles are processed by coextrusion.  Specifically, Petry discloses that the hot melt adhesive is discharged in a strand form (thermoplastic adhesive which is a long object in the form of a string) through a central nozzle and concurrently therewith the casing material (non-adhesive material) is extruded further through the annual nozzle and placed around the strand (surface of the long object partially or entirely coated with the non-adhesive material) (0031-0032). 

As to claim limitation of the long object being rollable and having a substantially circular or oval shape cross section, it is submitted that given that the hot melt adhesive of Petry is in a strand form, a person having ordinary skill in the art would recognize that it would be rollable and it would intrinsically have a cross section that is substantially circular or oval in shape.  Moreover, a person having ordinary skill in the art would recognize that the cross-section of Petry’s strand would be perpendicular to a length direction of the long object. 

which are copolymers based on olefins and styrene (olefin based copolymer) (0022).  Moreover, Petry discloses that the casing includes polyolefin copolymer such as LDPE or EVA (read as ethylene vinyl acetate by the examiner) (0026). 

As to claim limitation of the amount of the non-adhesive material of 0.5 to 5 wt%, it is submitted that Petry discloses that the weight proportion of the outer encasing layer (non-adhesive material) in terms of the total weight of the adhesive is between 5 and 20 wt% (0029).  It is submitted that the lower end point of the range of the amount of the non-adhesive material disclosed by Petry (5 wt%) touches the upper end point of the claimed range of 0.5 to 5 wt% of the non-adhesive material.  It would have been obvious to select the amount of the non-adhesive material within the range disclosed by Petry, including 5 wt%, motivated by the desire to form strand of Petry having a casing that is non-adhesive. 

As to claim 1, the difference between the claimed invention and the prior art of Petry is that Petry is silent as to disclosing the inner diameter of the cross section (CS) being 5 mm to 300 mm.  However, it is submitted that at present there is no factual evidence on the record that the inner diameter of the CS as claimed is critical (i.e. produces unexpected results). MPEP 2144.05 (ll)(A)(lll)(A).  Petry discloses that the hot melt adhesive is discharged in the strand form through a central nozzle (0031).  A 

As to claim 4, Petry does not explicitly disclose properties of the storage modulus and the elongation at break of the thermoplastic adhesive product (strand).  However, as set forth previously, given that the thermoplastic adhesive product of Petry renders obvious claimed thermoplastic adhesive product, it is reasonable to presume that the thermoplastic adhesive product of Petry would intrinsically have the claimed properties.  MPEP 2112.01 (I). 

As to claim 5, Petry does not explicitly disclose a roll of the thermoplastic adhesive product. However,  it is submitted that forming a roll from a thermoplastic adhesive product that is in a form of a string would be a common sense for a person having ordinary skill in the art, motivated by the desire to e.g. securely store the thermoplastic adhesive product (strand) of Petry prior to further processing (granulating). 

Response to Arguments

Applicant’s arguments submitted on February 16, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nyaribo et al. (US 20210002793A1) discloses a core-sheath filament wherein the core is formed of an adhesive and sheath is nontacky (abstract). Iwase et al. (US 20190248059A1) discloses a method of producing a thermoplastic adhesive product (abstract). Kik et al. (US 6138441) discloses a process for production of a strand form hot melt adhesive (abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
May 13, 2021